Exhibit 10.1

Amended Schedule to the Form of

Amended and Restated Indemnification Agreement

The Indemnification Agreements between Sunoco, Inc. and the directors, executive
officers, trustees, fiduciaries, employees or agents named below are identical
in all material respects.

 

Employee

    

Date of Agreement

     Michael J. Colavita      September 2, 2004    John F. Carroll      March 4,
2004    Terence P. Delaney      March 4, 2004    Michael H. R. Dingus      March
4, 2004    John G. Drosdick      March 4, 2004    Bruce G. Fischer      March 4,
2004    Michael J. Hennigan      February 2, 2006    Thomas W. Hofmann     
March 4, 2004    Vincent J. Kelley      February 2, 2006    Joseph P. Krott     
March 4, 2004    Michael S. Kuritzkes      March 4, 2004    Joel H. Maness     
March 4, 2004    Michael J. McGoldrick      March 4, 2004    Ann C. Mulé     
March 4, 2004    Paul A. Mulholland      March 4, 2004    Rolf D. Naku     
March 4, 2004    Marie A. Natoli      March 3, 2006    Robert W. Owens     
March 4, 2004    Alan J. Rothman      March 4, 2004    Charles K. Valutas     
March 4, 2004   

Director

    

Date of Agreement

     Robert J. Darnall      March 4, 2004    Ursula O. Fairbairn      March 4,
2004    Thomas P. Gerrity      March 4, 2004    Rosemarie B. Greco      March 4,
2004    John P. Jones, III      September 8, 2006    James G. Kaiser      March
4, 2004    R. Anderson Pew      March 4, 2004    G. Jackson Ratcliffe      March
4, 2004    John W. Rowe      March 4, 2004    John K. Wulff      March 8, 2004
  